TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00525-CV


Aim Holdings, L.L.C., Appellant

v.


Anaz, Inc. d/b/a Sunrise Mini-Mart, Appellee





FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. C-1-CV-05-000067, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant Aim Holdings, L.L.C., has filed a motion to dismiss its appeal.  We grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).



  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   September 14, 2006